IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


ISSAC BURT,

             Appellant,

 v.                                                          Case No. 5D17-724

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 1, 2017

3.850 Appeal from the Circuit Court
for Seminole County,
Debra S. Nelson, Judge.

Deana K. Marshall, of Law Office of Deana
K. Marshall, P.A., Riverview, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Issac Burt ("Appellant") appeals the trial court's order summarily denying his

Florida Rule of Criminal Procedure 3.850 motion for postconviction relief alleging

ineffective assistance of counsel. We find that the attached records conclusively refute

ground one of Appellant's motion. However, we do not find that the attached records

conclusively refute the remaining grounds, in which Appellant argued that defense
counsel provided ineffective assistance by failing to object to repeated improper

statements during the State's closing argument (ground two) and by failing to adequately

cross-examine the State's expert witness (ground three). Therefore, we reverse and

remand for the trial court to either attach records conclusively refuting grounds two and

three or to hold an evidentiary hearing on these grounds. See, e.g., Freeman v. State,

761 So. 2d 1055, 1061 (Fla. 2000) ("[A] defendant is entitled to an evidentiary hearing on

a postconviction relief motion unless (1) the motion, files, and records in the case

conclusively show that the prisoner is entitled to no relief, or (2) the motion or a particular

claim is legally insufficient.").

       AFFIRMED in part; REVERSED in part; REMANDED with Instructions.


COHEN, C.J., WALLIS and EDWARDS, JJ., concur.




                                              -2-